DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 19 July 2021 has been entered. Claim(s) 1, 3-5, 7-8, and 21-24 remain pending in this application. Claim(s) 2, 6 and 9-20 have been cancelled.  Claim 24 is new.

The amendments filed 19 July 2021 have overcome the §112(b) rejections set forth in the office action mailed 15 June 2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 15/200,240 (Claims dated 7/12/2019) in view of Kupratis (U.S. Pre-grant Publication 2013/0192200), hereinafter Kupratis, Anghel (U.S. Pre-grant Publication 2014/0245748), hereinafter Anghel, and Virkler (U.S. Pre-grant Publication 2012/0177485), hereinafter Virkler. 

Regarding Claim 1, Application 15/200,240 claims an aircraft (Claim 8 – the engine operates in modes of take-off, landing and cruise which are modes of an aircraft) including a gas turbine engine (Claim 1, Line 1) comprising: 
a compressor section (Claim 1, Line 2) having a first compressor (Claim 1, Line 2) and a second compressor (Claim 1, Line 2); 
a turbine section (Claim 1, Line 3) having a first turbine (Claim 1, Line 3) and a second turbine (Claim 1, Line 3), 
the first compressor is connected to the first turbine via a first shaft (Claim 1, Line 4); 
the second compressor is connected to the second turbine via a second shaft (Claim 1, Line 5); 
an electric motor (Claim 1, Lines 7 and 13 – the motor is an electric motor) connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Claim 1, Lines 7-8), the electric motor being connected to an on-board energy storage device (Claim 1, Lines 9-12 – the power distribution system connects an energy storage device, which is an on-board storage unit, to the electric motor to provide power to the motor); 
a fan connected to the first shaft (Claim 1, Line 6); and 
wherein the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations (Claim 8, Lines 1-3 – the engine has a plurality of modes including a takeoff, top of climb and cruise/max cruise), the Claim 8, Lines 3-4 – the engine is configured/sized to be at peak efficiency).
Application 15/200,240 does not claim the second compressor having a higher pressure than the first compressor,
the second turbine having a higher pressure than the first turbine,
a fan connected via a gear system,
the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core and wherein a thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations.
However, Kupratis teaches a second compressor (52) having a higher pressure than a first compressor (Figure 2 – the second compressor, 52, is the higher pressure compressor and the first compressor, 44, is the low pressure compressor therefore the second compressor has a higher pressure than the first compressor), a second turbine (54) having a higher pressure than a first turbine (Figure 2 – the second turbine, 54, is the higher pressure turbine and the first turbine, 46, is the low pressure turbine therefore the second turbine has a higher pressure than the first turbine), and a fan (42) connected via a gear system (48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the claimed invention of Application 15/200,240 to include the second compressor having a higher pressure than the first Kupratis – Paragraph 0005).
Application 15/200,240 in view of Kupratis do not teach the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core and wherein a thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations.
However, Anghel teaches a gas turbine engine (100) wherein the gas turbine engine is configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations (Paragraph 0003 – the gas turbine is designed, an thus the geometry of the gas turbine engine is physically sized (Claim 7) to operate most efficiently during cruise/maximum cruise mode of operation, which according to thermal dynamic principles includes operating the core such that the engine operates at a maximum turbine inlet temperature of the high pressure/second turbine, as evidenced by Virkler at Paragraph 0003, Lines 4-6 and Figures 1 and 2, where it is recognized that higher thermal efficiency is achieved by higher turbine inlet temperatures and Virkler discusses cooling requirements of the inlet of the higher pressure turbine, 46, to achieve such purposes; therefore the geometry of the gas turbine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations (Claim 7)), the inlet temperature of the second turbine corresponding to a thrust output of the Paragraphs 0003 and Paragraph 0029, Lines 1-3 – the thrust output of the core corresponds to the efficiency of the operation of the engine, as recognized by Anghel, which includes and therefore corresponds to the turbine inlet temperature as evidenced by Virkler at Paragraph 0003, Lines 4-6, where it is recognized that higher thermal efficiency/thrust output is achieved by higher turbine inlet temperatures) and wherein an aircraft thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operation (Paragraph 0003 and Paragraph 0029, Lines 1-3 and Paragraph 0030, Lines 1-4 – the engine operates sub-optimal during modes of operation of the vehicle/aircraft that are not cruise, i.e. takeoff or top of climb, wherein sub-optimal operation is where the engine is not delivering the commanded/required thrust, for the operating modes which include takeoff and climb; therefore the engine is undersized for at least takeoff).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Application 15/200,240 in view of Kupratis to have the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations, the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core and wherein a thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations, as suggested and taught by Anghel, in order to provide an engine that decreases Anghel – Paragraph 0003, Lines 7-9).

This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 15/200,149 (Claims dated 9/3/20) in view of Kupratis (U.S. Pre-grant Publication 2013/0192200), hereinafter Kupratis.

Regarding Claim 1, Claim 1 of Application 15/200,149 claims an aircraft (Claim 1, Line 1) gas turbine engine (Claim 1, Line 1) comprising: 
a core (Claim 1, Line 2) including a compressor section (Claim 1, Line 2) having a first compressor (Claim 1, Line 2) and a second compressor(Claim 1, Lines 2 -3), a turbine section (Claim 1, Line 3) having a first turbine (Claim 1, Line 3) and a second turbine (Claim 1, Line 3), the first compressor is connected to the first turbine via a first shaft (Claim 1, Line 5), the second compressor is connected to the second turbine via a second shaft (Claim 1, Line 6); 
an electric motor connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Claim 1, Lines 7-8), the electric motor being connected to an on-board energy storage device (Claim 4 – the energy storage device stores energy generated during operations that occur during flight therefore the device is on-board); 
a fan (Claim 5, Line 2) connected to the first shaft; and 
Claim 1, Line 9), a top of climb mode of operations (Claim 1, Lines 9-10) and a maximum cruise mode of operations (Claim 1, Lines 13-14 – the cruise mode is the same as maximum cruise mode); 
the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations (Claim 1, Lines 14-16 – the engine is physically sized such that is operates at a maximum inlet turbine during cruise/maximum cruise mode of operations), the inlet temperature of the second turbine corresponding to a thrust output of the core (Claim 1, Lines 16-17) and 
wherein an aircraft thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations (Claim 1, Lines 18-20 – the thrust requirement during takeoff and the top of climber is more than the maximum thrust output of the core during cruise, which corresponds to the thrust requirement of the gas turbine in the maximum cruise mode).
Claims 1, 2 and 4 of Application 15/200,149 the second compressor having a higher pressure than the first compressor, the second turbine having a higher pressure than the first turbine, and a fan connected via a gear system.
However, Kupratis teaches a second compressor (52) having a higher pressure than a first compressor (Figure 2 – the second compressor, 52, is the higher pressure compressor and the first compressor, 44, is the low pressure compressor therefore the second compressor has a higher pressure than the first compressor), a second turbine (54) having a higher pressure than a first turbine (Figure 2 – the second turbine, 54, is the higher pressure turbine and the first turbine, 46, is the low pressure turbine therefore the second turbine has a higher pressure than the first turbine), and a fan (42) connected via a gear system (48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the claimed invention of Application 15/200,149 to include the second compressor having a higher pressure than the first compressor, the second turbine having a higher pressure than the first turbine, and the fan connected via a gear system, as suggested and taught by Kupratis, in order to improve thermal, transfer and propulsive efficiencies of the engine (Kupratis – Paragraph 0005).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pre-grant Publication 2014/0338352), hereinafter Edwards, in view of Kupratis (U.S. Pre-grant Publication 2013/0192200), hereinafter Kupratis, and Anghel (U.S. Pre-grant Publication 2014/0245748), hereinafter Anghel, and Virkler (U.S. Pre-grant Publication 2012/0177485), hereinafter Virkler.

Regarding Independent Claim 1 and Claims 7 and 21-23, Edwards discloses an aircraft (Paragraph 0020 – the system is an aircraft including the gas turbine) a gas turbine engine (Abstract, Line 1) comprising: 
a core (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – Figure 4 shows a similar engine to Figure 2, where the core includes the compressor section, 22, combustor, 222, and turbine 224) including a compressor section (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – the engine has a compressor section 220) having a first compressor (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – Figure 4 shows a similar engine to Figure 2 but with three spools where the compressor section has a first compressor – See annotated figure below for clarification) and a second compressor (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – Figure 4 shows a similar engine to Figure 2 but with three spools where the compressor section has a second compressor – See annotated figure below for clarification), the second compressor having a higher pressure than the first compressor (Figures 1 and 4 – the second compressor is comparable to the high pressure compressor, 20, as shown in Figure 1, and therefore would have a higher pressure than the first compressor, which is comparable to the intermediate compressor, 18, of Figure 1); 
a turbine section (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – the engine has a turbine section, 224 and 228) having a first turbine (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – Figure 4 shows a similar engine to Figure 2 but with three spools where the turbine section has a first turbine – See annotated figure below for clarification) and a second turbine (Figures 2 and 4 – Paragraph 0057, Lines 9-11 – Figure 4 shows a similar engine to Figure 2 but with three spools where the turbine section has a second turbine – See annotated figure below for clarification), the second turbine having a higher pressure than the first turbine (Figures 1 and 4 – the second turbine is comparable to the high pressure turbine, 24, as shown in Figure 1, and therefore would have a higher pressure than the first turbine, which is comparable to the intermediate turbine, 26, of Figure 1), 
the first compressor is connected to the first turbine via a first shaft (Figure 4 – the first compressor is connected to the first turbine by a first shaft – See annotated figure below for clarification); 
the second compressor is connected to the second turbine via a second shaft (Figure 4 – the second compressor is connected to the second turbine by a second shaft – See annotated figure below for clarification); 
an electric motor (Figures 2 and 4 – Paragraph 0019, Paragraph 0052 and Paragraph 0057, Lines 9-11 – the generators, 232, 234 and 236, that are connected to the shafts may be controlled to act as motors and may receive the power from the energy storage or the main network and therefore may act as an electric motor) connected to the first shaft (Figure 4 – the motor is connected to the first shaft – See annotated figure below for clarification) such that rotational energy generated by the electric motor is translated to the first shaft (Paragraph 0019 – the motor/generators may act as a motor to transfer rotational energy from the motor to the shaft), the electric motor being connected to an on-board energy storage device (Paragraph 0020 and 0052 – the electric motors are connected to an on-board storage device); 
a fan (214).
Claim 1) the fan connected to the first shaft via a gear system; and
wherein the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations, 
the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core; and 
wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations;
(Claim 7) wherein a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations;
(Claims 21 and 22) wherein the electric motor is configured to provide rotational input power to the first shaft during each of the takeoff mode of operations and the top of climb mode of operations
(Claim 23) wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
However, Kupratis teaches (Claim 1) a gas turbine engine (Figure 2, Element 20) with a fan (Element 42) connected to a shaft via a gear system (Figure 1 – the fan, element 42, is connected to the shaft, 40, by the gear system, Elements 62, 64 and 66).
Claim 1) the fan connected to the first shaft via a gear system, as suggested and taught by Kupratis, in order to have the fan and turbine rotate at different speeds to increase the overall propulsive efficiency of the engine (Kupratis – Paragraph 0004, Lines 1-5). 
Edwards in view of Kupratis do not teach (Claim 1) wherein the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations, the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core; and 
wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations;
(Claim 7) wherein a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations;
(Claims 21 and 22) wherein the electric motor is configured to provide rotational input power to the first shaft during each of the takeoff mode of operations and the top of climb mode of operations;
(Claim 23) wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
Claim 1) and aircraft (Paragraph 0012 – the system is an aircraft with the gas turbine engine) with a gas turbine engine (100) with a plurality of modes of operation that include at least a takeoff mode of operation, a top of climb mode of operation and a cruise/maximum cruise mode of operation (Paragraph 0003 – the engine has different operations such as, takeoff and cruise as well as transient operations which would be between takeoff and cruise such as top of climb), wherein the gas turbine engine is configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations (Paragraphs 0003, 0013-0014 and 0019 – the gas turbine is designed, an thus the geometry of the gas turbine engine is physically sized (Claim 7) to operate most efficiently during cruise/maximum cruise mode of operation, which according to thermal dynamic principles includes operating the core such that the engine operates at a maximum turbine inlet temperature of the high pressure/second turbine, as evidenced by Virkler at Paragraph 0003, Lines 4-6 and Figures 1 and 2, where it is recognized that higher thermal efficiency is achieved by higher turbine inlet temperatures and Virkler discusses cooling requirements of the inlet of the higher pressure turbine, 46, to achieve such purposes; therefore the geometry of the gas turbine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations (Claim 7)), the inlet temperature of the second turbine corresponding to a thrust output of the core (Paragraphs  0003, 0013-0014, 0019 and Paragraph 0029, Lines 1-3 – the thrust output of the core corresponds to the efficiency of the operation of the engine, as recognized by Anghel, which includes and therefore corresponds to the turbine inlet temperature as evidenced by Virkler at Paragraph 0003, Lines 4-6, where it is recognized that higher thermal efficiency/thrust output is achieved by higher turbine inlet temperatures) and wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operation (Paragraph  0003, 0012-0014, 0019 and Paragraph 0029, Lines 1-3 and Paragraph 0030, Lines 1-4 – the engine of the aircraft operates sub-optimal during modes of operation of the aircraft that are not cruise, i.e. takeoff or top of climb, wherein sub-optimal operation is where the engine is not delivering the commanded/required thrust and must be increased by added power from the motor, for the operating modes which include takeoff and climb; therefore the thrust requirement placed on the engine from the aircraft for modes other than cruise is more than that at cruise);
(Claim 21 and 22) an motor/generator that is used to provide rotational input power to a shaft (Paragraph 0019, Lines 15-17) during each of the takeoff mode of operations and the top of climb mode of operations (Paragraph 0003, Paragraph 0029, Lines 1-4 and Paragraph 0030 – the motor/generator acts as a motor to add rotational input when the gas turbine is operating sub-optimally/ not providing required thrust, which occurs during takeoff and transient modes which would include top of climb);
(Claim 23) wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations (Paragraph  0003, 0013- 0014, 0019 and Paragraph 0029, Lines 1-3 and Paragraph 0030, Lines 1-4 – the engine is optimized for cruise mode of operations, which as evidenced by Virkler at Paragraph 0003, Lines 4-6 has the turbine inlet temperature of the second turbine at a maximum temperature, wherein the thrust must be increased when operating sub-optimally by use of a motor to add additional mechanical power/thrust; therefore because the engine is designed to operate with maximum turbine inlet temperature/optimized at cruise it has insufficient thrust during takeoff).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edwards in view of Kupratis to (Claim 1) have the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations, the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core and wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; (Claim 7) wherein a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations; (Claims 21 and 22) wherein the electric motor is configured to provide rotational input power to the first shaft during each of the takeoff mode of operations and the top of climb mode of operations; (Claim 23) wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations, as suggested and taught by Anghel, in order to provide an engine that Anghel – Paragraph 0003, Lines 7-9).


    PNG
    media_image1.png
    756
    814
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure From Edwards
Regarding Claim 3, Edwards in view of Kupratis, Anghel and Virkler teach the invention as claimed and discussed above.  Edwards further discloses wherein the electric motor is a Paragraph 0019 – the generators may be controlled to act as motors therefore they are motor/generators).

Regarding Claim 4, Edwards in view of Kupratis, Anghel and Virkler teach the invention as claimed and discussed above. Edwards further discloses wherein the electric motor is connected to the first shaft via a towershaft (Figures 1 and 4 – the motor/generator is connected to the first shaft via a shaft that is normal to the first shaft and therefore is a towershaft).

Regarding Claim 5, Edwards in view of Kupratis, Anghel and Virkler teach the invention as claimed and discussed above. Edwards further discloses a fan section (Figures 2 and 4 – the section of the engine pointed to by reference number 212 is the fan section) forward of the first compressor (Figures 2 and 4 – the fan section is the left/forward of the first compressor), the fan section including the fan (Figures 2 and 4 – the fan section include the fan, 214). 

Regarding Claim 24, Edwards in view of Kupratis, Anghel and Virkler teach the invention as claimed and discussed above. Edwards further discloses the electric motor is connected to the on-board energy storage device such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device (Paragraphs 20 and 52 – the storage device provides power to the motor to drive the shaft therefore the power from the on-board storage device is connected to the motor to generate rotation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kupratis, Anghel and Virkler as applied to claim 1 above, and further in view of Fukuda (U.S. Pre-grant Publication 2009/0113896), hereinafter Fukuda.

Regarding Claim 8, Edwards in view of Kupratis, Anghel and Virkler teach the invention as claimed and discussed above.
Edwards in view of Kupratis, Anghel and Virkler teach wherein the engine is configured to operate at a maximum turbine inlet temperature of the second turbine in said maximum cruise mode of operations (See rejection for Claim 1 above).
Edwards in view of Kupratis, Anghel and Virkler do not explicitly teach wherein a flow rate through the gas turbine engine is configured to be controlled by a controller such that the turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations.
However, Fukuda teaches a gas turbine engine (Paragraph 0003) with a flow rate (Paragraph 0019, Lines 9-13 – the flow rate of the air extracted from the compressor is the flow rate of the gas turbine engine) is configured to be controlled by a controller (Paragraph 0019, Lines 9-13 and Paragraph 0051, Lines 13-18 – the ECU/controller, element 5, controls the flow rate of the air by controlling the valves) such that the turbine inlet temperature of the turbine is at a maximum (Paragraph 0051, Lines 13-18 and Paragraph 0081, Lines 1-5 - the controller controls the flow rates to operate the engine with the inlet temperature at a maximum temperature).
Fukuda – Paragraph 0019, Lines 14-18).

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding Anghel uses only power from the core to generate thrust in all modes of operation it is respectfully pointed out that the features upon which applicant relies (i.e., the electric motor being powered by the on-board energy storage device during certain modes of operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that Applicant’s claims only require that the motors be connected to the energy storage device and not that the energy storage device be used during any particular mode of operation.  Edwards teaches the connection of the motors to an energy storage device as claimed at least in Paragraphs 0020 and 0052.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is respectfully pointed out that Applicant’s arguments are only directed Anghel but as noted above Edwards, which is the primary reference used for the rejection contained herein, contains the teachings pertinent to the amended limitations.  Even further, as discussed above, Applicant’s argument directed at Anghel are how the energy storage device is used to power the electric motor but the claims do not require the motors powered by the storage device during a particular mode of operation.
Even further, it is respectfully pointed out that Anghel is not limited to only powering the motor via electrical energy generated from the other spool.  In at least Paragraphs 0021 and 0024 and Figures 4-6 power is provided to the high pressure spool from the DC bus of the aircraft and not from the low pressure spool. Thus Anghel is not limited to powering the electric motor by the energy generated from the other spool.  Therefore the combination using Anghel is proper.
While the Applicant's arguments have been addressed above, the Applicant's arguments, to the extent possible, will be addressed in the body of the rejections to the amended Claim.
	
Applicant has not made any remarks regarding the double patenting rejections and thus the rejections are maintained.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                              /KYLE ROBERT THOMAS/Examiner, Art Unit 3741